ORDER
This matter was before the Supreme Court on May 10,1994, pursuant to an order directing the appellant to appear and to show cause why the issues raised in her appeal should not be summarily decided. In this case the defendant, Jean Gara, has appealed from a Superior Court conviction on one count of delivery of a controlled substance and one count of possession of a controlled substance. After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, this court concludes that cause has not been shown.
Given the totality of the evidence presented against defendant, the lack of a firmly established chain of custody of the physical evidence did not unduly prejudice her. Absent evidence of tampering, the chain of custody considerations go to the weight of the evidence, not to its admissibility. State v. Cohen, 538 A.2d 151, 154 (R.I.1988). The defendant had ample opportunity to cross-examine the witnesses on this issue. The defendant’s second ground for appeal, the admissibility of defendant’s statements regarding the cocaine seized, is not properly before this court because the objections advanced here were not presented to the trial court. See State v. Warren, 624 A.2d 841-42 (R.I.1993).
For these reasons the defendant’s appeal is denied and dismissed, the judgment of conviction appealed from is affirmed and the papers of the case are remanded to the Superior Court.